           Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

In re:

BRIAN STARLING,

                                    Debtor.
------------------------------------------------------------------------x

INTERNAL REVENUE SERVICE and
CONTINENTAL SERVICE GROUP, INC.,
                                                                            OPINION AND ORDER
                                   Appellants,
                                                                             Nos. 20-CV-7478 (CS)
                 - against -                                                 and 20-CV-7954 (CS)

BRIAN STARLING,

                                    Appellee.
------------------------------------------------------------------------x

Appearances:

Alexander J. Hogan
Assistant United States Attorney
New York, NY
Counsel for Appellant United States of America

Brendan H. Little
Tessa R. Scott
Lippes Mathias Wexler Friedman LLP
Buffalo, NY
Counsel for Appellant Continental Service Group, Inc.

Brian Fetzko
Fetzko Law Offices, P.C.
Middletown, NY
Counsel for Debtor-Appellee




                                                         1
             Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 2 of 13




Seibel, J.

        Before the Court is the appeal of Appellants United States of America 1 and Continental

Service Group, Inc. (“ConServe”) from an order and decision of the Bankruptcy Court granting

Debtor’s contempt motion. For the following reasons, the Bankruptcy Court’s order is reversed.

        BACKGROUND

        A.       Debtor’s 2002 Tax Liability

        The relevant facts of this case begin eighteen years ago, when Debtor Brian Starling

failed to timely file his 2002 federal income tax return by April 15, 2003. (See ECF No. 9-1

(“App’x”) at 118 ¶ 3.) 2 On or about September 26, 2005, the IRS sent a letter to Debtor

informing him that he had not filed a tax return for 2002 and that the agency had instead assessed

the tax he owed. (Id. at 118-19 ¶ 7.) The IRS informed Debtor that he had to do one of the

following, within 30 days of receipt of the letter: (1) file a Form 1040; (2) consent to the IRS’s

assessment by returning a signed form to that effect; (3) provide a statement explaining the basis

for his belief that he was not required to file a return; or (4) appeal the proposed assessment.

(Id.) After receiving no response from Debtor, the IRS sent him a final notice on December 13,

2005, stating the amount of his tax deficiency and informing him that he could either agree to the

agency’s determination by signing and returning an enclosed form, or contest the determination


        1
         The decision below arose from Appellants’ alleged violation of the debtor’s discharge
injunction. Title 26, United States Code, Section 7433(e) is the “exclusive” damages action
available when a Debtor alleges a discharge injunction violation by the Internal Revenue Service
(“IRS”). This section provides that a petition seeking such damages must be filed “against the
United States.” 26 U.S.C. § 7433(e). For this reason, the proper party to this action is the United
States, not the IRS, but for consistency’s sake I will refer to this party as the IRS throughout this
opinion.
        2
        Citations to docket entries refer to those in Case No. 20-CV-7478, the IRS’s appeal.
ConServe appealed on identical grounds in Case No. 20-CV-7954. On consent of all parties, I
consolidated the two appeals on October 26, 2020. (ECF No. 7.) Citations to page numbers in
ECF No. 9-1 refer to the number stamped in the bottom right corner of the page.

                                                  2
            Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 3 of 13




in U.S. Tax Court. (Id. at 119 ¶ 8.) Debtor did neither. (Id. at 119 ¶¶ 10, 11.) After the

expiration of the 90-day period in which Debtor could have contested the determination in the

Tax Court, the IRS assessed taxes against him for the 2002 tax year on June 5, 2006. (Id. at 119

¶ 12; Id. at 278.) On August 28, 2007, Debtor submitted a Form 1040 individual tax return for

the 2002 tax year to the IRS, apparently reflecting the same amount assessed by the IRS. (Id. at

119 ¶ 13.) 3

        B.      Debtor’s Bankruptcy and the IRS’s Proof of Claim

        Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy Code on July 3,

2013. (Id. at 11-46). The IRS submitted a proof of claim setting forth Debtor’s unpaid federal

tax liabilities on July 12, 2013, which it subsequently amended twice, with the final proof of

claim signed on December 10, 2013 (the “Claim”). (Id. at 276-78.) The Claim included

Debtor’s general unsecured liability for his 2002 income taxes, which had an outstanding balance

of $266.90, plus interest of $1,293.00, for a total of $1,559.90. (Id. at 278.) The Claim indicates

that the IRS assessed Debtor’s liability for the 2002 tax year on June 5, 2006. Id.

        On July 3, 2013, Debtor filed a proposed Chapter 13 plan, which he then amended on

December 20, 2013 (the “Plan”). (See id. at 47-55.) The Bankruptcy Court confirmed the Plan

on February 11, 2014, (see id. at 56-60), and granted Debtor a discharge pursuant to 11 U.S.C. §



        3
          The IRS’s 2006 assessment and the Debtor’s 2002 Form 1040 submitted in 2007 do not
appear in the Appendix submitted on this appeal, and the parties did not provide the Court with
information as to where these documents could be found on the Bankruptcy Court’s docket, if at
all. Further, the citations to the Appendix in the IRS’s brief do not establish that the late-filed
Form 1040 reflected the same amount as the IRS’s June 5, 2006 assessment. (See ECF No. 9
(“IRS Brief”) at 5-6 (citing App’x at 119, 278).) At most they show that the IRS’s claim in
Debtor’s later-filed bankruptcy was based on the amount assessed on June 5, 2006. That might
suggest that the 1040 did not report a different amount, but it is hardly definitive. In any event,
because Debtor does not contest that his return reflected the same amount as the assessment, I
infer that Appellants’ contention in this regard is factually accurate.

                                                 3
          Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 4 of 13




1328(a) (the “Discharge Order”) on May 19, 2016. (Id. at 61-63.) The Chapter 13 trustee

submitted his final report on December 8, 2016, which indicated that only a small portion of the

IRS’s total general unsecured debt had been paid through the Plan. (Id. at 65.) Specifically, only

$386.70 of the IRS’s total general unsecured debt of $21,312.05 (which included the debt from

tax year 2002) had been paid. (Id. at 65, 278)

        C.      The IRS and ConServe’s Attempts to Collect the 2002 Tax Debt

        On or about November 7, 2017, the IRS sent Debtor a notice informing him that the IRS

had “assigned [his] overdue tax account to a private collection agency” called ConServe. (Id. at

96.) On or about November 8, 2017, Debtor’s counsel mailed a letter to the IRS with

instructions to cease all attempts to collect pre-petition debts from Debtor, because in counsel’s

view the tax liabilities at issue had been discharged. (Id. at 98.) On or about November 7, 2018

and November 7, 2019, Debtor received an “Annual Notice of Tax Delinquency” from ConServe

on behalf of the IRS. (Id. at 70 ¶ 12, 104-05.) The amount sought to be collected in the 2018

notice was $929.99, and the amount sought to be collected in the 2019 notice was $982.40. (Id.

at 104-05.) In November 2019, the IRS recalled Debtor’s account and ConServe returned

Debtor’s account to the IRS. (Id. at 125.) As the tax debt now falls outside the ten-year statutory

collection period under 26 U.S.C. § 6502, the IRS and ConServe have ceased attempting to

collect it. (Id. at 119 ¶ 14.)

        D.      Debtor’s Contempt Motion and the Decisions Below

        After receiving the second “Annual Notice of Tax Delinquency” in November 2019, (id.

at 70 ¶ 12, 105), Debtor moved in the Bankruptcy Court for contempt against the IRS and

ConServe on February 14, 2020, (id. 68-71). He argued that his 2002 tax debt had been

discharged by the court’s Discharge Order, making it uncollectable, and therefore requested that



                                                 4
          Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 5 of 13




the Bankruptcy Court hold the IRS and ConServe in contempt for their attempts to collect a

discharged debt. (Id. at 69 ¶¶ 7-10.)

        The Bankruptcy Court granted Debtor’s contempt motion in large part on June 24, 2020.

In re Starling, 617 B.R. 208 (Bankr. S.D.N.Y. 2020). Judge Morris determined that the tax debt

at issue had indeed been discharged and that the creditors’ attempts to collect it violated the

Discharge Order. Id. at 217-224. The Bankruptcy Court found that it could not impose

monetary sanctions against the IRS because Debtor had not exhausted his administrative

remedies, but opted to hold the IRS in contempt without any such sanction. Id. at 217, 224. The

court further held that Debtor’s motion against ConServe was not subject to any administrative

exhaustion requirement and directed ConServe to pay Debtor “compensatory damages of

$500.00 for each notice issued by ConServe seeking payment from the Debtor to compensate the

Debtor for the stress and emotional distress he suffered,” as well as $2,644.00 in attorney’s fees.

Id. at 223.

        On July 8, 2020, the IRS and ConServe each moved for reconsideration of the

Bankruptcy Court’s order. (App’x at 153-96, 197-204.) The Bankruptcy Court denied those

motions in an order dated August 4, 2020. (Id. at 210-11.) Judge Morris again concluded that

the debt at issue had been discharged and rejected Appellants’ argument that it was objectively

reasonable for them to believe that the debt had not been discharged because, in her view, they

ignored relevant authority holding that their collection attempts were unlawful and should have

sought judicial clarification as to whether the debt was discharged before attempting to collect it.

(Id.) The IRS filed a notice of appeal on August 18, 2020, (id. at 241-43), and the IRS and

ConServe together filed a joint notice of appeal on August 24, 2020, (id. at 244-46).




                                                 5
          Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 6 of 13




       LEGAL STANDARD

       This Court has jurisdiction pursuant to 28 U.S.C. § 158(a)(1) to hear appeals from final

judgments, orders, and decrees of a bankruptcy court. A district court reviews a bankruptcy

court’s findings of fact for clear error and its legal conclusions de novo. Overbaugh v.

Household Bank, N.A. (In re Overbaugh), 559 F.3d 125, 129 (2d Cir. 2009) (per curiam).

“When reviewing for clear error, [the Court] may reverse only if [it is] left with the definite and

firm conviction that a mistake has been committed . . . .” United States v. Bershchansky, 788

F.3d 102, 110 (2d Cir. 2015) (cleaned up). “Thus, if the factual findings of the bankruptcy court

are plausible in light of the record viewed in its entirety, this Court may not reverse it even

though convinced that had it been sitting as the trier of fact, it would have weighed the evidence

differently.” Savage & Assocs., P.C. v. Williams Commc’ns (In re Teligent Servs., Inc.), 372

B.R. 594, 599 (S.D.N.Y. 2007) (cleaned up). And “[w]here there are two permissible views of

the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. (cleaned

up).

       DISCUSSION

       The instant appeals center on two issues – whether Debtor’s 2002 tax liability was

discharged and whether it was appropriate for the Bankruptcy Court to hold Appellants in

contempt for violation of the Discharge Order.

       In bankruptcy, a discharge “operates as an injunction against the commencement or

continuation of an action, the employment of process, or an act, to collect, recover or offset any

such debt as a personal liability of the debtor, whether or not discharge of such debt is waived,”

11 U.S.C. § 524(a)(2), and a discharge order issued by a bankruptcy court “bars creditors from

attempting to collect any debt covered by the order,” Taggart v. Lorenzen, 139 S.Ct. 1795, 1799



                                                  6
            Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 7 of 13




(2019). Thus, the key question is whether the 2002 tax debt was discharged by the Bankruptcy

Court’s Discharge Order. The Discharge Order specifically states: “Some debts are not

discharged[.] Examples of debts that are not discharged are: . . . debts for certain types of taxes

specified in 11 U.S.C. §§ 507(a)(8)(C), 523(a)(1)(B), or 523(a)(1)(C) to the extent not paid in

full under the plan . . . .” (App’x at 61.) 4

        Section 523(a)(1)(B) holds that “an individual debtor” is not discharged “from any

debt . . . for a tax . . . with respect to which a return, or equivalent report or notice, if required . . .

was not filed or given.” 11 U.S.C. § 523(a)(1)(B)(i). 5 All parties agree that whether the 2002

tax debt was discharged depends on whether Debtor’s Form 1040, filed in 2007 after the IRS had

assessed his 2002 tax liability in 2006, constitutes a properly filed “return” for purposes of

§ 523(a)(1)(B). (See IRS Brief at 14-35; ECF No. 11 at 1-4.)

        Before 2005, the term “return” was undefined in the statutory language, leaving courts to

fashion their own standards. In determining whether a filing constituted a “return,” courts

predominantly employed the test developed by the Tax Court in Beard v. Comm’r, 82 T.C. 766

(1984), aff’d, 793 F.2d 139 (6th Cir. 1986) (per curiam). See Casano v. Internal Revenue Serv.

(In re Casano), 473 B.R. 504, 506 (Bankr. E.D.N.Y. 2012) (collecting cases). According to the

Beard test, for a document to constitute a “return,” (1) it must contain “sufficient data to

calculate tax liability”; (2) it “must purport to be a return”; (3) “the taxpayer must execute the



        4
         The parties seem to agree that only the exception under § 523(a)(1)(B) is potentially
applicable here. (See IRS Brief at 13; ECF No. 11 (“Debtor’s Brief”) at 1-2.)
        5
          The provision also disallows discharge of tax debts where a return “was filed or given
after the date on which such return, report, or notice was last due, under applicable law or under
any extension, and after two years before the date of the filing of the petition,” 11 U.S.C. §
523(a)(1)(B)(ii), but Appellants acknowledge that this provision is inapplicable because “Debtor
petitioned for bankruptcy more than two years after filing his Form 1040,” (IRS Brief at 13
n.11).

                                                     7
          Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 8 of 13




[document] by signing it under penalty of perjury”; and (4) it must evidence the taxpayer’s

“honest and reasonable attempt to satisfy the requirements of the tax law.” See Beard, 82 T.C. at

777.

       The fourth prong of this test was usually the most contentious, and courts applied

different standards for what constituted an “honest and reasonable attempt to satisfy the

requirements of the tax law.” The majority view, adopted by four circuits, considered outside

factors to determine whether the attempt to satisfy the requirements of the tax laws was honest

and reasonable. In the context of a late-filed Form 1040, these courts held that such a form did

not constitute a return, because “when the debtor has failed to respond to . . . deficiency letters

sent by the IRS, and the government has assessed the deficiency, then the Forms 1040 serve no

tax purpose, . . . showing that the debtor’s actions were not an honest and reasonable effort to

satisfy the tax law.” United States v. Hindenlang (In re Hindenlang), 164 F.3d 1029, 1034-35

(6th Cir. 1999); see In re Payne, 431 F.3d 1055, 1057 (7th Cir. 2005); Moroney v. United States

(In re Moroney), 352 F.3d 902, 906 (4th Cir. 2003); United States v. Hatton (In re Hatton), 220

F.3d 1057, 1060-61 (9th Cir. 2000).

       The Eighth Circuit took a contrary view, holding that the “honesty and genuineness of the

filer’s attempt to satisfy the tax laws should be determined from the face of the form itself, not

from the filer’s delinquency or the reasons for it.” Colsen v. Internal Revenue Serv. (In re

Colsen), 446 F.3d 836, 840 (8th Cir. 2006). This meant that “[t]he filer’s subjective intent” in

filing a Form 1040 was “irrelevant.” Id. The Eighth Circuit reasoned that the taxpayers’ late-

filed Form 1040 satisfied the Beard test’s fourth prong because it did not appear “obviously

inaccurate or fabricated,” and the filing of the form with the IRS “served an important purpose

under the tax laws” because it “contained data that allowed the IRS to calculate his tax obligation



                                                  8
          Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 9 of 13




more accurately.” Colsen, 446 F.3d at 840-41. This was in contrast to the taxpayer’s forms in

Hindenlang, which “contained essentially the same information as the substitute forms that the

IRS prepared and the calculation of tax did not change substantially.” Id. at 841 (citing

Hindenlang, 164 F.3d at 1031).

       In 2005, Congress attempted to clarify the meaning of “return” by adding a “hanging

paragraph” to § 523(a) as part of the Bankruptcy Abuse Prevention and Consumer Protection Act

(“BAPCPA”). See Justice v. Internal Revenue Serv. (In re Justice), 817 F.3d 738, 742 (11th Cir.

2016). The hanging paragraph states:

       For purposes of this subsection, the term “return” means a return that satisfies the
       requirements of applicable nonbankruptcy law (including applicable filing requirements).
       Such term includes a return prepared pursuant to section 6020(a) of the Internal Revenue
       Code of 1986, or similar State or local law, or a written stipulation to a judgment or a
       final order entered by a nonbankruptcy tribunal, but does not include a return made
       pursuant to section 6020(b) of the Internal Revenue Code of 1986, or a similar State or
       local law.

11 U.S.C. § 523(a)(*).

       Post-BAPCPA, courts have taken different approaches to the question of whether a late-

filed Form 1040 constitutes a “return” within the meaning of the statute. Some courts, including

the Third, Ninth, and Eleventh Circuits, have continued to apply the majority approach to the

Beard test. See, e.g., Giacchi v. Internal Revenue Serv. (In re Giacchi), 856 F.3d 244, 247-48

(3d Cir. 2017); Smith v. Internal Revenue Serv. (In re Smith), 828 F.3d 1094, 1097 (9th Cir.

2016); Justice, 817 F.3d at 743-44. Other courts, such as the First, Fifth, and Tenth Circuits,

have applied a more stringent test, reading the hanging paragraph’s mandate that a return

“satisf[y] requirements of applicable nonbankruptcy law (including applicable filing

requirements)” to include the original filing deadline. See Fahey v. Mass. Dep’t of Revenue (In

re Fahey), 779 F.3d 1, 5 (1st Cir. 2015); Mallo v. Internal Revenue Serv. (In re Mallo), 774 F.3d

1313, 1321 (10th Cir. 2014); McCoy v. Miss. State Tax Comm’n (In re McCoy), 666 F.3d 924,
                                                 9
         Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 10 of 13




931-32 (5th Cir. 2012). These courts therefore apply a bright-line rule that a late-filed Form

1040, even if filed only one day after the deadline, cannot be a “return” for purposes of Section

523(a) and, thus, the associated tax liability cannot be discharged in bankruptcy. This approach

is sometimes referred to as the “one-day-late” rule. E.g., In re DeFreze, 589 B.R. 518, 521

(Bankr. W.D.N.Y. 2018).

       The IRS here advocates for a somewhat looser approach than the one-day-late rule,

arguing that the key consideration should be whether the taxpayer filed the document before or

after the IRS assessed the tax at issue. (IRS Brief at 24 (citing Casano, 473 B.R. at 508, for the

proposition that “the Court need not address the issue of whether any late filed Form 1040 would

always result in the tax debt for the relevant year being nondischargeable” because the Form

1040 at issue was filed after the IRS’s assessment of the tax)). The IRS argues that its proposed

standard would comport with the purpose of the statutory scheme, which requires taxpayers to

self-report their tax information, while avoiding the harsh results that might come with applying

the one-day-late rule, such as disqualifying a return in an instance where there was good cause

for the taxpayer’s inability to file the return before the deadline. (IRS Brief at 24-26.) This

standard would further the principle that “[t]he tax laws in this country require taxpayers to

calculate their income tax liability, and to report the amount owed in a timely manner and to pay

the tax liability so as to spare the tax authorities the burden of trying to reconstruct a taxpayer’s

income and income-tax liability without any help from him.” Casano, 473 B.R. at 507 (cleaned

up). While the IRS presents compelling reasons why I should adopt this approach, I need not

decide which test is appropriate under the BAPCPA, because under each analysis the result is the

same: Debtor’s late-filed Form 1040 was not a “return,” and his 2002 tax liability was therefore

not discharged.



                                                  10
         Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 11 of 13




        Under the one-day-late approach, where the “applicable filing requirements” language in

the hanging paragraph is read to include the original tax filing deadlines, Debtor’s Form 1040

was filed nearly four years after it was originally due. (App’x at 119 ¶ 13.) Under the IRS’s

proposed approach, the Form 1040 was filed more than a year after the IRS assessed his tax

liability. (Id. at 119 ¶¶ 12-13.) And under the Beard test’s majority view, Debtor has not

demonstrated an “honest and reasonable attempt to satisfy the requirements of the tax law,” as he

not only filed his return four years late and after the IRS assessed the tax, but he ignored

numerous notices from the IRS giving him opportunities to resolve his tax obligations. (Id. at

118-19 ¶¶ 7-11.)

        The only conceivable standard under which Debtor’s tax debt could be considered

discharged is under the Eighth Circuit’s standard from Colsen, which the Bankruptcy Court

purported to employ. Reviewing its decision de novo, application of the Eighth Circuit’s

standard was an error of law, because that standard, respectfully, misapplies the Beard test. By

looking only at whether the return looks on its face like it was properly filled out, the Eighth

Circuit not only waters down the “honesty” part of the test, but ignores the “reasonableness” part

of the test. Under Beard, “there must be an honest and reasonable attempt to satisfy the

requirements of the tax law.” 82 T.C. at 777. Yet under the Eighth Circuit’s test, anyone who

files anything resembling a return, at any time, is presumed to have acted honestly and

reasonably, regardless of how many notices he has ignored and how many years have passed and

how accurate the return is and how much effort the IRS had to expend to reconstruct his tax

situation.

        But even the Eighth Circuit is unlikely to have regarded Debtor here as having made an

honest and reasonable effort. First, there is serious doubt that Colsen’s reasoning survives the



                                                 11
           Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 12 of 13




addition of BAPCPA’s hanging paragraph, and at least one bankruptcy court within the Eighth

Circuit has instead adopted the one-day-late test. See Kline v. Internal Revenue Serv. (In re

Kline), 581 B.R. 597, 604 (Bankr. W.D. Ark. 2018). Second, while Colsen held that “the

honesty and genuineness of the filer’s attempt to satisfy the tax laws should be determined from

the face of the form itself, not from the filer’s delinquency or the reasons for it,” Colsen, 446

F.3d at 840, the court also noted that the late-filed form in that instance provided the IRS with

new information that assisted the agency in determining the taxpayer’s ultimate tax liability, id.

at 841. The Eighth Circuit distinguished the facts before it from those in Hindenlang, “where the

taxpayer’s forms contained essentially the same information as the substitute forms that the IRS

prepared and the calculation of tax did not change substantially.” Id. (citing Hindenlang, 164

F.3d at 1031.) Unlike in Colsen, Starling’s late-filed Form 1040 appears to have simply

reiterated the tax assessment the IRS had already performed, and although this effort may have

been an “honest” attempt to satisfy his obligations under the tax law, it was hardly “reasonable”

to ignore multiple notices and only file years late with the same number the IRS had already

come up with on its own. While I do not believe that the Colsen test is the appropriate one to

apply here, especially in the wake of BAPCPA, Debtor fails to meet even that most lenient

standard for avoiding § 523(a)’s discharge exception.

       For these reasons, the Court holds that Debtor’s 2002 tax debt was not discharged as a

matter of law in his Chapter 13 bankruptcy case. The Appellants’ collection attempts thus did

not contravene the Discharge Order, and the Bankruptcy Court, respectfully, erred in finding

Appellants in contempt. 6



       6
         In light of my ruling on the merits I need not address Appellants’ argument that the
finding of contempt here ran afoul of Taggart, which held that contempt sanctions are
appropriate only where there is “no objectively reasonable basis for concluding that the
                                                 12
         Case 7:20-cv-07478-CS Document 14 Filed 09/16/21 Page 13 of 13




       CONCLUSION

       For the foregoing reasons, the Bankruptcy Court’s decision is reversed and the case is

remanded to the Bankruptcy Court for vacatur of the contempt order and any other necessary

proceedings consistent with this decision. The Clerk of Court is respectfully directed to close the

above-captioned cases.

SO ORDERED.

Dated: September 16, 2021
       White Plains, New York


                                                     _____________________________
                                                         CATHY SEIBEL, U.S.D.J.




creditor’s conduct might be lawful.” 139 S. Ct. at 1799. But I note that it was far from clear that
the IRS and ConServe were prohibited from pursuing the debt. To the contrary, the weight of
authority, as discussed above, would have indicated to Appellants that the debt was likely not
subject to the Discharge Order. Taggart also rejected the notion that a creditor in an unclear
situation should be required to seek an advance determination from the Bankruptcy Court as to
whether the debt had been discharged. See id. at 1803.

                                                13
